—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered May 17, 1995, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied his constitutional and statutory right to a trial by a jury in whose selection he had participated because the trial court discharged a sworn juror. The inquiry conducted by the court revealed that not only had the juror disregarded its basic instructions, but also that the juror expresséd apprehension over the fact that the defendant and he had mutual friends in the neighborhood where they both resided. Moreover, the juror gave ambiguous answers as to whether his anxiety that his identity could become known would affect his ability to be fair and impartial. Accordingly, the court was justified in discharging the juror (see, CPL 270.35; People v Buford, 69 NY2d 290, *587299; People v White, 204 AD2d 750; People v Clarke, 168 AD2d 686).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or, to the extent that they relate to any actual error, do not warrant reversal. Bracken, J. P., Copertino, Thompson and McGinity, JJ., concur.